Citation Nr: 0300441	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001, administrative 
decision by a VA Regional Office (RO).  A notice of 
disagreement was received in October 2001, a statement of 
the case was issued in December 2001, and a substantive 
appeal was received in January 2002.  


FINDINGS OF FACT

1.  In an administrative decision dated in August 1986, 
the appellant's claim of entitlement to basic eligibility 
for VA benefits was denied; a notice of disagreement was 
not received to initiate an appeal from that 
determination.

2.  Evidence received since the August 1986 decision is so 
significant, either by itself or in connection with 
evidence previously assembled, that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  

3.  The U. S. Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  


CONCLUSIONS OF LAW

1.  The August 1986 decision which denied entitlement to 
basic eligibility for VA benefits is final.  38 U.S.C.A. § 
7105(c) (West 1991). 

2.  Evidence received since the August 1986 decision is 
new and material, and the appellant's claim of entitlement 
to basic eligibility for VA benefits has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  

3.  The criteria of "veteran" for the purposes of 
entitlement to VA benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.8,  3.9, 3.203 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
appellant for entitlement to basic eligibility to VA 
benefits was denied in August 1986 based on a July 1986 
certification from the service department that the 
appellant did not have qualifying military service for VA 
benefit purposes.  A timely notice of disagreement was not 
received to initiate an appeal, and that decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject 
of a prior final decision may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  The Board notes here that the new and 
material evidence analysis applies to the reopening of 
claims that originally were disallowed because the 
claimant's veteran status was not established.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d  1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received 
to reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 
(1994).

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to 
a person who served in the active military, naval or air 
service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts, specified 
service as a Philippine Scout in the Regular Army or in 
the Commonwealth Army of the Philippines, and certain 
guerrilla service are included for compensation benefits.  
38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD  Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions:  (1) 
The evidence is a document issued by the service 
department; (2) the document contains needed information 
as to length, time and character of service; and, (3) in 
the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  The Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, 
or service department verification, that a particular 
individual served in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532  (1992).  In addition, 
service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro.

The appellant's claim was originally denied in August 1986 
based on a July 1986 determination from the U. S. Army 
Reserve Personnel Center that the appellant had no 
recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of 
the United States.  

The appellant reapplied for benefits in March 2001, and 
submitted in connection with his claim a January 1975 
Affidavit for Philippine Army Personnel and a March 2001 
Certification from the General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General, both 
of which indicated that the appellant served with G 
Company, 2nd Battalion, 53rd Infantry.  An August 1986 
letter from the National Archives to the appellant was 
submitted which noted that a search revealed there was one 
reference to Pfc. [redacted] (no middle initial or 
middle name) with a service number of [redacted] in the 
records for Company G, 2nd Battalion, 53rd Infantry 
Regiment of the Philippine Army.  The appellant also 
subsequently submitted affidavits from witnesses who knew 
of his military service.  

The Board finds that the appellant has submitted new and 
material evidence.  The evidence submitted subsequent to 
the August 1986 rating decision now indicates that the 
veteran's middle name is [redacted].  The prior attempt to 
certify his status as a veteran was conducted using the 
middle initial V.  The Board finds this evidence is so 
significant that it must be evaluated in order to properly 
deny the claim.  

As the veteran has submitted new and material evidence the 
Board will now review the claim on a de novo basis.  The 
veteran is not prejudiced by the Board's de novo review of 
the claim, as he already has had the benefit of de novo 
review by the RO, and as no further development is 
indicated.  While not expressly indicated, the RO treated 
the appellant's submission as new and material evidence as 
it thereafter obtained a new certification of the 
appellant's status as a veteran.  

Based on the record, the Board finds that the appellant's 
claim must be denied on the merits.  In January 2002, the 
National Personnel Records Center determined that no 
change was warranted in the prior negative certification 
dated in July 1986.  This new certification was for 
[redacted], service number [redacted], date 
of birth September [redacted], 1924.  The prior July 1986 
certification was based on a middle initial of V instead 
of the name, [redacted].  The service department record is 
controlling, and the other information supplied by the 
appellant cannot change the negative certifications.   

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain  circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic 
eligibility for VA benefits.  The discussion in the RO's 
December 2001 statement of the case and the March 2002 
supplemental statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new 
law have been met.  Furthermore, under the circumstances 
of this case, where the law and not the evidence is 
dispositive, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

New and material evidence has been received to reopen a 
claim to establish legal entitlement to VA benefits.  
However, entitlement to VA benefits is not warranted.  The 
appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

